Title: Thomas Feeling to Thomas Jefferson, 12 December 1817
From: Feeling, Thomas
To: Jefferson, Thomas


                    
                        Sir
                        Louisville
Decemr 12th 1817
                    
                    With very great respect I take leave to address you on a subject which I am convinced you have much at heart, and no individual in the United-States understands better. It is the improvement of the Agriculture of the Country   Having been originally bred to the farming business in Gt. Britain, and having abandoned that Country in consequence of the grevious Tyths, and taxes there enforced I have for the last two years been travelling on the continent of Europe, for the express purpose of Agricultural information, thus with the knowledge I formerly had, and what I have lately acquired in the Netherlands and France (for in no part of Europe save Gt. Britain have I seen anything like good farming, if I except the dairy management of Holland)
                    I now conceive myself to be as perfect in the art of husbandry as many. at the same time always open to conviction   Having visited a great many extensive Botanic Gardins or establishments in Europe, I have perceived with regret the management of those institutions every where the same. to wit. their paying to Exotic’s reared under Glass, all their time and attention, when the Substantials were altogether neglected, I mean the numerous Artificial Grasses which if introduced into field culture would become of such service to Man.   Having turned this in my mind I a few Months since proposed to the Kentucky Farming Society the introduction into that State of an Experimental-Farm on a proper scale, and at the time made the Society, an offer to conduct the establishment, as long as they conceived my abilities were adequate.   The enclosed will show you that my plan was not slighted, at same time not being acquainted with any person here who could give me a letter of introduction to you I take the liberty of enclosing it, to let you see I am a person of Character &c   Having heard from General Taylor of your Great establishment at Monticello, and believing myself to be a person that would please you, and render under your skill and protection a great service to the State, should I have the honor to conduct your Farming establishment, I would engage with you for one two or three years at any price you may think my services worth.
                    
                    Independent of keeping a Register of various experiments, I would not neglect the main chance, but make your establishment as profitable as possible
                    I am informed a large portion of your lands are exhausted, or worn out by injudicious croping (when I say your Lands I mean the State of Virginia). a very late system has been adopted in Scotland, and with great success in the South of Ireland, the use of burnd Clay, burned in Draw-Kilns. Those Kilns are made to deliver from 200. to 400. bushells of ashes pr day. from 50 to 60 bushells per Acre, is considered as a good dressing. this on exhausted land will produce in Ireland Potatoes from 12. to 16. Tuns first year. Second, Wheat from 40. to 50. and in some instances 60 bushells to the Acre. third year Barley—laid down with Clover and grass seeds—I have no doubt but the same dressing on your lands, if winter-fallowed, would give Tobacco first year. second year 50 or 60 bushells of wheat to the Acre and if the wheat stubble was immediately ploughed in, give a good Crop of Corn the third year—I must acknowledge in Gt. Britain it is considered very bad farming to have two grain crops in succession. but your lands and Climate are superior
                    I presume every farm in your State would yield the necessary material for this manure—If you would deign to favor me with an answer please to direct to Louisville Kentucky—I could come immediately—
                    
                        I have the Honour to remain Sir Very respectfully Yours
                        Thos Feeling
                    
                